Title: From Thomas Jefferson to John Jay, with Enclosure, 23 May 1788
From: Jefferson, Thomas
To: Jay, John


          
            
              Sir
            
            Paris May 23. 1788.
          
          When I wrote my letter of the 4th. inst. I had no reason to doubt that a packet would have sailed on the 10th. according to the established order. The passengers had all, except one, gone to Havre in this expectation. None however is sailed, and perhaps none will sail, as I think the suppression of the packets is one of the oeconomies in contemplation. An American merchant concerned in the commerce of Whale oil proposes to government to dispatch his ships from Havre and Boston at stated periods and to take on board the French courier and mail, and the proposition has been well enough received. I avail myself of a merchant vessel going from Havre to write the present.
          In my letter of the 4th. I stated to you the symptoms which indicated that government had some great stroke of authority in contemplation. That night they sent guards to seize M. d’Epremesnil and M. Goislard two members of parliament, in their houses. They escaped and took sanctuary in the Palais (or parliament house.) The parliament assembled itself extraordinarily, summoned the Dukes and Peers specially, and came to the resolution of the 5th. which they sent to Versailles by deputies, determined not to leave the palace till they received an answer. In the course of that night  a battalion of guards surrounded the house. The two members were taken by the officer from among their fellows, and sent off to prison, the one to Lyons, the other (d’Epr émenil) the most obnoxious, to an island in the Mediterranean. The parliament then separated. On the 8th. a bed of justice was held at Versailles wherein were enregistered the six Ordinances which had been passed in Council on the 1st. of May, and which I now send you. They were in like manner registered in beds of justice, on the same day nearly, in all the parliaments of the kingdom. By these ordinances 1. the criminal law is reformed, by abolishing Examination on the Sellette, which, like our holding up the hand at the bar, remained a stigma on the party tho’ innocent; by substituting an Oath, instead of Torture, on the Question prealable, which is used after condemnation to make the prisoner discover his accomplices; (The Torture abolished in 1780. was on the Question preparatoire, previous to judgment in order to make the prisoner accuse himself.) by allowing Counsel to the prisoner for his defence, obliging the judges to specify in their judgments the offence for which he is condemned, and respiting execution a month, except in the case of sedition. This reformation is unquestionably good within the ordinary legislative powers of the crown. That it should remain to be made at this day proves that the monarch is the last person in his kingdom who yields to the progress of philanthropy and civilisation. 2. The organisation of the whole judiciary department is changed, by the institution of subordinate jurisdictions, the taking from the parliaments the cognisance of all causes of less value than 20,000 livres, reducing their numbers to about a fourth, and suppressing a number of Special courts. Even this would be a great improvement, if it did not imply that the king is the only person in the nation who has any rights, or any power. 3. The right of registering the laws is taken from the parliaments and transferred to a Plenary court created by the king. This last is the measure most obnoxious to all persons. Tho’ the members are to be for life, yet a great proportion of them are from descriptions of men always candidates for the royal favor in other lines.—As yet the general consternation is not sufficiently passed over to say whether the matter will end here. I send you some papers which indicate symptoms of resistance. These are the Resolution of the Noblesse of Brittany, the Declaration of the Advocate general of Provence, which is said to express the spirit of that province; and the Arreté of the Chatelet, which is the Hustings-court of the city of Paris. Their refusal to act under the new character assigned  them, and the suspension of their principal functions is very embarrassing. The clamours this will excite, and the disorders it may admit, will be loud, and near, to the royal ear, and person. The parliamentary fragments permitted to remain, have already, some of them, refused, and probably all will refuse to act under that form. The Assembly of the clergy, which happens to be sitting, have addressed the king to call the States General immediately. Of the Dukes and Peers (38 in number) nearly half are either minors or superannuated; two thirds of the acting half seem disposed to avoid taking a part, the rest, about 8. or 9. have refused, by letters to the king, to act in the new courts. A proposition excited among the Dukes and Peers to assemble and address the king for a modification of the Plenary court seems to shew that the government would be willing to compromise on that head. It has been prevented by the Dukes and peers in opposition, because they suppose that no modification to be made by the government will give to that body the form they desire, which is that of a representative of the nation. They will aim therefore at an immediate call of the States general. They foresee that if the government is forced to this, they will call them, as nearly as they can, in the antient forms; in which case less good will will be to be expected from them. But they hope they may be got to concur in a Declaration of rights, at least, so that the nation may be acknowleged to have some fundamental rights, not alterable by their ordinary legislature, and that this may form a ground-work for future improvements. These seem to be the views of the most enlightened and disinterested characters of the opposition. But they may be frustrated by the nation’s making no cry at all, or by a hasty and premature appeal to arms. There is neither head nor body in the nation to promise a succesful opposition to 200,000 regular troops. Some think the army could not be depended on by the government: but the breaking men to military discipline, is breaking their spirits to principles of passive obedience. A firm, but quiet opposition will be the most likely to succeed. Whatever turn this crisis takes, a revolution in their constitution seems inevitable, unless foreign war supervene, to suspend the present contest. And a foreign war they will avoid if possible, from an inability to get money. The loan of 120 millions of the present year is filled up by such subscriptions as may be relied on. But that of 80. millions, proposed for the next year, cannot be filled up, in the actual situation of things.
          The Austrians have been succesful in an attack upon Schabatz intended as a preliminary to that of Belgrade. In that on Dubitza  another town in the neighborhood of Belgrade, they have been repulsed and as is suspected, with considerable loss. It is still supposed the Russian fleet will go into the Mediterranean, tho it will be much retarded by the refusal of the English government to permit it’s sailors to engage in the voiage. Sweden and Denmark are arming from 8. to 12 ships of the line each. The English and Dutch treaty you will find in the Leyden gazettes of May 9. and 13. That between England and Prussia is supposed to be stationary. Monsieur de St. Priest, the Ambassador from this court to the Hague is either gone or on the point of going. The Emperor of Marocco has declared war against England. I inclose you his orders in our favor on that occasion. England sends a squadron to the Mediterranean for the protection of her commerce, and she is reinforcing her possessions in the two Indies. France is expecting the arrival of an embassy from Tippoo Saïb, is sending some regiments to the East Indies, and a fleet of evolution into the Atlantic. Seven ships of the line and several frigates sailed from Cadiz on the 22d of April, destined to perform evolutions off the Western islands, as the Spaniards say, but really to their American possessions as is suspected. Thus the several powers are by little and little taking the position of war, without an immediate intention of waging it. But that the present ill humour will finally end in war, is doubted by no-body.
          In my letter of Feb. 5. I had the honour of informing you of the discontent produced by our Arret of Dec. 29. among the merchants of this country and of the deputations from the chambers of commerce to the minister on that subject. The articles attacked were the privileges on the sale of our ships, and the entrepot for codfish. The former I knew to be valuable: the latter I supposed not so; because during the whole of the time we have had four freeports in this kingdom, we have never used them for the smuggling of fish. I concluded therefore the ports of entrepot would not be used for that purpose. I saw that the minister would sacrifice something to quiet the merchants, and was glad to save the valuable article relative to our ships by abandoning the useless one for our codfish. It was settled therefore in our conferences that an arret should be passed abridging the former one only as to the entrepot of codfish. I was in Holland when the Arret came out, and did not get a copy of it till yesterday. Surprised to find that fish oil was thereby also excluded from the entrepot I have been to-day to make some enquiry into the cause: and from what I can learn, I conclude it must have been a meer error in the clerk who formed  the arret, and that it escaped attention on it’s passage. The entrepot of whale oil was not objected to by a single deputy at the conferences, and the excluding it is contrary to the spirit of encouragement the ministers have shewn a disposition to give. I trust therefore I may get it altered on the first occasion which occurs, and I believe one will soon occur. In the mean time we do not store a single drop for re-exportation, as all which comes here is needed for the consumption of this country; which will alone, according to appearances, become so considerable as to require all we can produce.
          By a letter of the 8th. instant from our bankers I learn that they had disposed of bonds enough to pay our June interest and to replace the temporary advances made by Mr. Grand, and from a fund placed here by the state of Virginia. I have desired them accordingly to replace these monies, which had been lent for the moment only and in confidence of immediate repaiment. They add that the paiment of the June interest, and the news from America will, as they trust, enable them to place the remaining bonds of the last year’s million. I suppose indeed that there is no doubt of it, and that none would have been expressed if those two houses could draw better together than they do. In the mean time I hope the treasury board will send an order for so much as may be necessary for executing the purpose of Congress as to our captives at Algiers.
          I send you herewith a Memoire of Monsieur Caseaux, whose name is familiar on the journals of Congress. He prepared it to be delivered to the king, but I believe he will think better, and not deliver it.
          The gazettes of France and Leyden accompany this, & I have the honour to be, Sir, your most obedient & most humble servt.,
          
            Th: Jefferson
          
          
            P.S. May. 27. 1788. I have kept my letter open to the moment of Mr. Warville’s departure (he being the bearer of it) that I might add any new incidents that should occur. The refusal of the Chatelet and grande chambre of Paris to act in the new character assigned them, continues. Many of the grandes bailliages accept, some conditionally, some fully. This will facilitate greatly the measures of government, and may possibly give them a favorable issue. The parliament of Toulouse, considering the edicts as nullities, went on with their business. They have been exiled in consequence. Monsr. de St. Priest left Paris for the Hague on the  23d. I mention this fact because it denotes the acquiescence of this government in the late revolution there.—A second division of a Spanish fleet will put to sea soon. It’s destination not declared. Sweden is arming to a greater extent than was at first supposed. From 12. to 16. sail of the line are spoken of on good grounds. Denmark for her own security must arm in proportion to this.
          
        